OPINION ON MOTION FOR REHEARING
In our original opinion we noted (see footnote 1) the absence from the record of certain depositions, transcript of proceedings before the Board, and exhibits before the hearing officer. In his motion for rehearing, appellant moved for leave to supplement the record. We granted appellant’s motion, and appellant thereafter designated, and the Department supplied, the depositions of Drs. Litton and Baker, and the transcript of proceedings before the Board. Having reviewed the supplemental record, and finding nothing to alter our decision based upon the record as initially presented, we adhere to our opinion and decision filed on June 19, 1990, deny rehearing, and order that mandate be issued in accordance therewith.
SMITH, MINER and WOLF*, JJ., concur.